No. 14578
                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1980


JAMES MAePHERSON et al. ,
                                   Plaintiffs and Respondents,
                    VS.

FRANKLIN R. SMOYER et al.,
                                   Defendants and Appellants.


Appeal from:          District Court of the First Judicial District,
                      In and for the County of Lewis and Clark.
                      Honorable Peter G. Meloy, Judge presiding.
Counsel of Record:
      For Appellants:
             Petaja, Smoyer and Berry, Helena, Montana
             Jeanette Berry argued, Helena, Montana
      Far Respondents:
             Hughes, Bennett, Kellner and Sullivan, Helena,
              Montana
             John Sullivan argued, Helena, Montana


                                    Submitted:    November 19, 1980
                                      Decided:   DEC 3 0 1986
         m -* - 2
         --
Filed:   >Y,,   2
Mr.J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of t h e
Court.

        P l a i n t i f f s b r o u g h t t h i s a c t i o n i n t h e D i s t r i c t C o u r t of

t h e F i r s t J u d i c i a l D i s t r i c t s e e k i n g i n j u n c t i v e r e l i e f and t o

q u i e t t i t l e t o r e a l property.           Defendants c o u n t e r c l a i m e d f o r

i n j u n c t i v e r e l i e f and t o q u i e t t i t l e t o t h e p r o p e r t y i n

question.         The D i s t r i c t C o u r t e n t e r e d judgment i n f a v o r of

p l a i n t i f f s and d e n i e d d e f e n d a n t s ' c o u n t e r c l a i m i n i t s en-

tirety.        From t h i s judgment d e f e n d a n t s a p p e a l .

        A t i s s u e i n t h i s a p p e a l i s a s m a l l t r a c t of l a n d ,

p e r h a p s no l a r g e r t h a n 2 5 f e e t i n l e n g t h .      Easement i s s u e s ,

t h e r e f o r e , make up t h e b u l k of t h e argument.                 Property a s

w e l l a s c i v i l procedure i s s u e s w e r e presented f o r review.

        The c a s e i s a d i s p u t e among n e i g h b o r s who a r e

owners of c e r t a i n p r o p e r t y on t h e n o r t h f a c e of a h i l l

l o c a t e d on t h e s o u t h boundary of Helena, Montana.                        Speci-

f i c a l l y , t h e p r o p e r t y i n c l u d e s L o t s 1 t h r o u g h 2 3 of Block
                                                               1

4 1 of t h e C o r b i n S u b d i v i s i o n of t h e C i t y of Helena; most of

t h e c l o s e d and v a c a t e d n o r t h - s o u t h a l l e y t o t h e w e s t of

t h e s e L o t s 1 t h r o u g h 2 3 ; L o t s 2 4 t h r o u g h 36 of Block 4 2 of
                   1

t h e C o r b i n S u b d i v i s i o n ; and t h e c l o s e d and v a c a t e d Cooke

S t r e e t l o c a t e d between L o t s 1 t h r o u g h 2 3 of Block 4 1 and
                                           1

L o t s 2 4 t h r o u g h 3 6 o f Block 4 2 .         W i t h i n t h i s t r a c t of l a n d

t h e r e i s a r o a d p r o v i d i n g a c c e s s t o a l l r e s i d e n c e s on t h e

hill.

        The f o l l o w i n g f a c t s w e r e d e r i v e d from t h e e x t e n d e d

f i n d i n g s of f a c t made by t h e D i s t r i c t C o u r t .

        The o n l y p l a t on r e c o r d i s t h e C o r b i n S u b d i v i s i o n

r e c o r d e d i n L e w i s and C l a r k County.          The o r i g i n a l owners,

t h e S c h i l l e r s , p e t i t i o n e d t h e C i t y of Helena f o r v a c a t i o n of

a p o r t i o n of Cooke S t r e e t and t h e n o r t h - s o u t h a l l e y s l o c a t e d

w i t h i n t h e 4 0 0 b l o c k of Cooke S t r e e t .
         I n 1952 t h e C i t y of Helena g r a n t e d t h e p e t i t i o n by

means o f a r e s o l u t i o n .        The r e s o l u t i o n v a c a t e d and d i s c o n -

t i n u e d t h a t p o r t i o n o f Cooke S t r e e t l o c a t e d w i t h i n t h e

d i s p u t e d a r e a , s u b j e c t t o a r e q u i r e m e n t t h a t no b u i l d i n g be

b u i l t t h e r e o n and a l s o s u b j e c t t o t h e r i g h t s of any p u b l i c

u t i l i t y company, i n c l u d i n g t h e C i t y , t o u s e t h e l a n d v a c a t e d

f o r s e r v i c i n g t h e a r e a and a d j a c e n t a r e a i n t h e C i t y o f

Helena.

        I n 1958, t h e S c h i l l e r s q u i t c l a i m e d t o t h e C i t y o f

Helena a l l of t h e i r " r i g h t s , t i t l e , i n t e r e s t , c l a i m and

demand" t o a l l t h e v a c a t e d a l l e y s and t h e p o r t i o n o f v a c a t e d

Cooke S t r e e t l o c a t e d w i t h i n t h e e x t e r i o r b o u n d a r i e s of

Blocks 4 1 and 4 2 .            The S c h i l l e r s t h e n r e p e t i t i o n e d f o r t h e

c l o s i n g and v a c a t i o n of t h e n o r t h - s o u t h a l l e y s and t h e

p o r t i o n o f Cooke S t r e e t l o c a t e d w i t h i n Blocks 4 1 and 4 2 .

T h i s p e t i t i o n w a s g r a n t e d e f f e c t i v e December 29, 1958, by

t h e C i t y of Helena.           The 1958 r e s o l u t i o n d i d n o t c o n t a i n any

c o n d i t i o n s o r r e q u i r e m e n t s which f o r b i d s t h e c o n s t r u c t i o n o f

b u i l d i n g s on t h e v a c a t e d a r e a s .

        I n 1960 t h e S c h i l l e r s conveyed t o p l a i n t i f f , James

Macpherson, t h e p r o p e r t y i n q u e s t i o n .          The l a n d a t t h a t t i m e

was n o t developed and s e r v e d a s h o r s e p a s t u r e .

        I n 1961 t h e Macphersons b u i l t a house a t t h e h i g h e s t

p o i n t on t h e p r o p e r t y i n q u e s t i o n , marked a s "M" on t h e d i a -

gram.      Macphersons b u i l t a switchback r o a d s t a r t i n g a t t h e

n o r t h e a s t c o r n e r of L o t 36, Block 4 2 , which l e d t o t h e i r

house.

        From 1963 t h r o u g h 1970 Macpherson s o l d and conveyed

o t h e r t r a c t s of l a n d w i t h i n t h i s b l o c k t o s e v e r a l o t h e r

persons.         Through a series of conveyances, Macpherson a t -

tempted t o r e t a i n a n easement on a n a c c e s s r o a d t o h i s
house.   In 1970 Macpherson sold and conveyed land to the
Ecks, predecessors in interest of defendants Smoyer of Lots
21 through 23.     Lots 21 through 23 have a steep east to west
slope, with the higher ground located to the east.     The east
25 feet of these lots, the property in dispute on which the
access road is located, is a bench-like area which is approxi-
mately on the same level as that on which the Macphersons'
house is built.     Immediately to the west of the bench-like
area, the property drops off steeply to the west.




    Macphersons offered to sell the Ecks the west 100 feet
of Lots 21 through 23, Block 41.    A buy-sell agreement was
entered into.     Later, it was discovered that because of
recent ordinance changes the sale, as proposed in the buy-

sell agreement, would not leave the Ecks with sufficient lot
t o a l l o w c o n s t r u c t i o n of a house t h e r e o n .        Macphersons

a g r e e d t o convey t o t h e Ecks t h e e a s t 25 f e e t of L o t s 21

t h r o u g h 2 3 Block 41,and t o r e s e r v e t h e r e o n a n easement f o r

Macphersons t o i n g r e s s and e g r e s s f o r driveway p u r p o s e s .

         The deed f o r t h e s a l e was r e c o r d e d .           Plaintiffs did not

i n t e n d t o convey t o t h e Ecks any p a r t of c l o s e d and v a c a t e d

Cooke S t r e e t t o t h e e a s t of L o t s 21 t h r o u g h 23, Block 4 1 ,

and t h i s was known t o and u n d e r s t o o d and a c c e p t e d by t h e

Ecks.

        During t h e Ecks' ownership of t h e t r a c t of l a n d now

owned by d e f e n d a n t s , t h e y o c c a s i o n a l l y d r o v e up ' t h e s w i t c h -

back r o a d , beyond t h e p o i n t a t which i t f i r s t e n t e r e d i n t o

p l a i n t i f f s ' p r o p e r t y a t t h e w e s t end o f L o t s 28 and 29,

Block 42.          The Ecks' a c t i v i t y i n t h i s r e g a r d w a s t o d e t e r -

mine whether it would b e p o s s i b l e t o have cement t r u c k s pour

c o n c r e t e f o r t h e Ecks' p l a n n e d r e s i d e n c e from a p o i n t o f f

p l a i n t i f f s ' driveway on t h e e a s t 25 f e e t o f L o t s 21 t h r o u g h

23.     S t a n l e y Eck u n d e r s t o o d t h a t h e needed p l a i n t i f f s '

p e r m i s s i o n t o d r i v e up t h e r o a d beyond t h e p o i n t a t which i t

f i r s t e n t e r e d i n t o p l a i n t i f f s ' p r o p e r t y a t t h e w e s t end of

L o t s 28 and 29, Block 42, and he s o u g h t and o b t a i n e d s u c h

p e r m i s s i o n from p l a i n t i f f s .

        On J a n u a r y 30, 1973, t h e Ecks conveyed t h e t r a c t of

l a n d t o E r v i n and K a t h e r i n e C h e s t e r .    On September 1 9 , 1975,

t h e C h e s t e r s conveyed t o d e f e n d a n t s , F r a n k l i n R . and Ann L.

Smoyer, husband and w i f e , L o t s 21 t h r o u g h 23, Block 4 1 , a l l

of t h e c l o s e d and v a c a t e d a l l e y t o t h e w e s t of s a i d L o t s 2 1
and 22 and t h e e a s t one-half                of t h e c l o s e d and v a c a t e d a l l e y

t o t h e w e s t of s a i d L o t 23.

        A t t h e t i m e of d e f e n d a n t s '   p u r c h a s e of t h e p r o p e r t y ,
t h e r e were no s t r u c t u r e s l o c a t e d t h e r e o n .    Defendants subse-
q u e n t l y c o n s t r u c t e d a r e s i d e n c e on t h i s p r o p e r t y , which was

f i r s t o c c u p i e d by d e f e n d a n t s i n J u n e 1976.

        Access t o d e f e n d a n t s ' r e s i d e n c e i s by means of a n

a s p h a l t driveway c o n s t r u c t e d by d e f e n d a n t s d u r i n g t h e summer

of 1976 on t h e w e s t p o r t i o n s of L o t s 2 1 and 22, Block 4 1 ,

and on t h e e a s t p o r t i o n o f t h e c l o s e d and v a c a t e d a l l e y t o

t h e w e s t of s a i d l o t s .       D e f e n d a n t s ' driveway l e a d s from t h e

s w i t c h b a c k r o a d t o a two-car g a r a g e l o c a t e d i n t h e w e s t

ground f l o o r p o r t i o n of d e f e n d a n t s ' r e s i d e n c e .

        The s w i t c h b a c k r o a d , from t h e p o i n t a t which i t f i r s t

e n t e r s o n t o p l a i n t i f f s ' p r o p e r t y a t t h e w e s t end of L o t s 28

and 29, Block 42, t o t h e p o i n t a t which i t dead-ends a t

p l a i n t i f f s ' residence, has, s i n c e t h e t i m e of i t s construc-

t i o n i n 1961, been c o n s i d e r e d by p l a i n t i f f s t o be t h e i r

p r i v a t e driveway.         S i n c e 1961 a l l of t h e maintenance and

improvement of t h i s p o r t i o n of t h e r o a d h a s been a t t h e s o l e

d i s c r e t i o n and e x p e n s e of p l a i n t i f f s .   I n 1973 p l a i n t i f f s

p l a c e d a post-and-chain            g a t e on t h i s p o r t i o n of t h e r o a d .

        During t h e summer of 1976 d e f e n d a n t s d r o v e t h e i r v e h i -

c l e s up t h e switchback r o a d t o t h e e a s t of t h e i r a s p h a l t

driveway and r e s i d e n c e and o n t o p l a i n t i f f s ' p r o p e r t y .

Defendants would t h e n n e g o t i a t e t h e u - t u r n l o c a t e d w i t h i n

t h e l o t s , would p r o c e e d a l o n g t h e r o a d t o t h e w e s t and would

p a r k and l e a v e t h e i r v e h i c l e s i n t h e a r e a where t h e r o a d

c r o s s e s t h e e a s t 2 5 f e e t of L o t s 2 1 t h r o u g h 23.

        D e f e n d a n t s parked t h e i r v e h i c l e s on t h e d i s p u t e d

p r o p e r t y , l o c a t e d and marked a s "A" on t h e diagram.                    plain-

t i f f s made r e p e a t e d r e q u e s t s t o d e f e n d a n t s t o remove t h e i r

vehicles.         Defendants c o n t i n u e d t o p a r k t h e i r v e h i c l e s i n

t h i s area.
         P l a i n t i f f s f i l e d a d e c l a r a t o r y a c t i o n t o determine t h e

n a t u r e of t h e p r o p e r t y i n t e r e s t s of t h e d i s p u t e d a r e a .

Defendants answered and c o u n t e r c l a i m e d .

         P r i o r t o t h e conveyance of t h e l a n d t o t h e Ecks i n

1970, p l a i n t i f f s o p e n l y and c o n t i n u o u s l y used and m a i n t a i n e d

a l a r g e p o r t i o n o f t h e a r e a of c l o s e d and v a c a t e d Cooke

S t r e e t between L o t s 21 t h r o u g h 23, Block 4 1 , and L o t s 2 4

t h r o u g h 26, Block 4 2 , f o r driveway p u r p o s e s and a s a means

o f i n g r e s s and e g r e s s t o t h e i r r e s i d e n c e .      P r i o r t o defen-

d a n t s ' f i l i n g of a c o u n t e r c l a i m , t h e r e was no c h a l l e n g e o r

o b s t r u c t i o n o r any c o n t e s t on t h e r o a d .

        Defendants r a i s e numerous i s s u e s on t h i s a p p e a l , c r e -

a t i n g t h e a p p e a r a n c e o f a complex l a n d d i s p u t e .          Upon c l o s e

r e v i e w w e f i n d one i s s u e w i l l d i s p o s e of t h e e n t i r e p r o p e r t y

dispute:

        Whether t h e r e s e r v e d easements i n t h e deed from t h e

p l a i n t i f f s t o t h e Ecks, t h e p r e d e c e s s o r s i n i n t e r e s t of

d e f e n d a n t s , c o n c l u s i v e l y e s t a b l i s h t h a t d e f e n d a n t s have no

r i g h t o f a c c e s s o v e r p l a i n t i f f s ' p r i v a t e driveway.

        W e l i m i t o u r c o n s i d e r a t i o n of t h i s matter t o t h e deed

from p l a i n t i f f s t o t h e Ecks, by which p l a i n t i f f s f i r s t

conveyed t h e l a n d now owned by d e f e n d a n t s .                  This instrument

and i t s i n t e r p r e t a t i o n i s c o n t r o l l i n g .   The Eck deed con-

t a i n s two r e s e r v e d e a s e m e n t s i n f a v o r of p l a i n t i f f s , a s

f i r s t parties.         The r e s e r v e d easements p r o v i d e d a s f o l l o w s :

        " e x c e p t i n g and r e s e r v i n g o u t of t h e g r a n t e d
        p r e m i s e s t o t h e F i r s t P a r t i e s , t h e i r h e i r s and
        a s s i g n s , t h e following:

        "An easement, right-of-way and r i g h t of p r i v a t e
        driveway upon and o v e r a l l of t h e E a s t Twenty-
        f i v e F e e t ( E 2 5 ' ) of e a c h of s a i d L o t s 2 1 , 22
        and 23, f o r t h e e x c l u s i v e u s e a s a driveway and
        means of i n g r e s s and e g r e s s by t h e F i r s t P a r -
        t i e s , t h e i r h e i r s and a s s i g n s , t o g e t h e r w i t h
     the use, maintenance, repair and/or reconstruc-
     tion of the private driveway presently located
     on the East Twenty-five Feet (E 25' ) of each
     of said Lots 21, 22 and 23; and
     "An easement, right-of-way and right of ingress
     and egress over and upon a certain strip of
     land Twenty Feet (20') in width following the
     present access roadway furnishing ingress and
     egress to all of the lands of the First Par-
     ties, running over and across the premises
     herein conveyed, for the purpose of using (in
     common with Second Parties, their heirs and
     assigns), maintaining, repairing and improving
     said roadway which presently crosses said tract
     and provides access to the tract herein con-
     veyed and access to the lands of the First
     Parties, together with the right in the First
     Parties, their heirs and assigns, to maintain
     and/or reconstruct said roadway."
     The reserved easements are binding on defendants, as
they are the successors in interest of the Ecks.     Defendants
have no right to use the access road known as Cooke Lane or
South Cooke located within the exterior boundaries of the
property at which point the access road first crosses onto
plaintiffs' retained property at the west end of Lots 28 and
29 of Block 42.   Upon a complete review of the record, we
come to that conclusion based on the following considera-
tions:
    The Document
     1.   The reserved easements in the deed from plaintiffs
to the Ecks are reservations and exceptions out of the
granted premises and do not expressly provide anyone with a
right-of-way over the land retained by plaintiffs.
     2.   Defendants' claim of a right to use the access road
beyond the point it first crosses plaintiffs' property at
the west end of Lots 28 and 29, Block 42, is inconsistent
with the reading of the first reserved easement in the deed.
The easement expressly reserves "all of the east 25 feet of
[defendants'] property as a private driveway   .. .   the
e x c l u s i v e u s e a s a driveway and means of i n g r e s s and e g r e s s

t o t h e p r o p e r t y r e t a i n e d by [ p l a i n t i f f s ] t o t h e e a s t . "

Defendants a r e e x c l u d e d from t h e u s e of t h i s a r e a of t h e

driveway.         The e a s t 25 f e e t o f d e f e n d a n t s ' p r o p e r t y i s f o r

plaintiffs'         "exclusive use."

        3.     The f i r s t r e s e r v e d easement i n t h e deed from p l a i n -

t i f f s t o t h e Ecks d o e s - c o n t a i n any p r o v i s i o n s f o r " i n
                                 not

common" u s e of t h e a c c e s s r o a d beyond p l a i n t i f f & ' p r o p e r t y

f o r o t h e r persons.         This i s i n s t a r k c o n t r a s t t o the exis-

t e n c e of a n e x p r e s s p r o v i s i o n f o r a n " i n common" u s e i n t h e

second r e s e r v e d easement i n t h e Eck deed r e l a t i n g t o t h e

c e r t a i n s t r i p o f l a n d l o c a t e d on t h e w e s t end of L o t 21,

which w a s c l e a r l y i n t e n d e d t o i n s u r e a c c e s s on t h e r o a d f o r

r e s i d e n t s who l i v e h i g h e r up on t h e h i l l .

        4.    S e c t i o n 70-1-516,       MCA, p r o v i d e s t h a t a r e s e r v a t i o n

o u t of t h e g r a n t of p r o p e r t i e s i s t o be i n t e r p r e t e d i n f a v o r

of t h e grantor.

        The I n t e n t - - P a r t i e s
                        of t h e

        1.    S t a n l e y Eck, who o r i g i n a l l y h a n d l e d t h e n e g o t i a -

t i o n s w i t h p l a i n t i f f s which l e d t o t h e d r a f t i n g and execu-

t i o n of t h e "Eck" d e e d , u n d e r s t o o d t h e r e s e r v a t i o n t o mean

t h a t he needed p l a i n t i f f s ' p e r m i s s i o n t o t r a v e l on t h e

a c c e s s r o a d a f t e r t h e p o i n t where t h e r o a d f i r s t e n t e r e d on

p l a i n t i f f s ' p r o p e r t y a t t h e w e s t end of L o t s 28 and 29,

Block 42.         Eck, i n f a c t , asked f o r and r e c e i v e d p e r m i s s i o n

from p l a i n t i f f s b e f o r e d r i v i n g on t h e r o a d beyond t h a t

point.       T h i s layman's u n d e r s t a n d i n g of h i s l i m i t e d p r o p e r t y

i n t e r e s t s i n t h a t s m a l l p a r c e l of l a n d i s c o n s i s t e n t w i t h
t h e r e a d i n g s of t h e r e s e r v a t i o n , t h e i n t e n t of t h e g r a n t o r

( p l a i n t i f f s ) , t h e p h y s i c a l l o c a t i o n of t h e p r o p e r t y and

o t h e r f i n d i n g s made by t h e D i s t r i c t C o u r t . Here, t h e p a r t i e s ,
by t h e i r c o n d u c t , i n t e n d e d t o c o n s i d e r i t a n e x c l u s i v e

easement f o r p l a i n t i f f s .          S t a t e By and Through Montana, E t c .

v. Cronin ( 1 9 7 8 ) , - Mont.                           ,   587 P.2d 395, 35 St.Rep.

1798; Larson v. B u r n e t t ( 1 9 7 2 ) , 158 Mont. 421, 492 P.2d 921.

         2.     The e x p r e s s e d i n t e n t of p l a i n t i f f s i n d r a f t i n g t h e

deed was t h a t t h e a r e a was r e s e r v e d f o r a p r i v a t e driveway

f o r t h e i r e x c l u s i v e use.

        The L o c a t i o n - -e Area and P h y s i c a l Facts
                            of t h --

        Our r e a d i n g o f t h e f i r s t r e s e r v e d easement i s con-

s i s t e n t with t h e physical f a c t s of t h e property.                       The e a s t

25 f e e t of d e f e n d a n t s ' p r o p e r t y i s g e o g r a p h i c a l l y a bench-

l i k e e x t e n s i o n of p l a i n t i f f s 1 p r o p e r t y .   The r e a s o n f o r t h i s

i s t h a t a t t h e w e s t end o f t h e e a s t 2 5 - f o o t p o r t i o n of de-

f e n d a n t s ' p r o p e r t y , t h e ground l e v e l d r o p s s h a r p l y t o t h e

w e s t t o t h e p o i n t where d e f e n d a n t s ' r e s i d e n c e i s l o c a t e d i n

t h e w e s t e r n p o r t i o n of t h e i r l o t .        I n a d d i t i o n , t h e road

dead-ends a t t h e p l a i n t i f f s ' r e s i d e n c e , which i s l o c a t e d a t

t h e h i g h e s t p o i n t of t h e p r o p e r t y i n q u e s t i o n .      These f a c t s ,

taken t o g e t h e r , are c o n s i s t e n t w i t h t h e conclusion t h a t t h e

" i n common" u s e o f t h e switchback r o a d e n d s where t h e p a v i n g

e n d s , a t t h e p o i n t a t which t h e r o a d f i r s t e n t e r s o n t o

p l a i n t i f f s 1 r e t a i n e d p r o p e r t y a t t h e w e s t boundary of L o t s

28 and 29, Block 4 2 .

        D e f e n d a n t s ' a s s e r t i o n s t h a t t h e y own o r have a n i n -

t e r e s t i n t h a t p a r c e l of l a n d by a l t e r n a t i v e p r o p e r t y t h e -
o r i e s do n o t m e e t t h i s C o u r t ' s agreement.               The l i t i g a t i o n i n

t h i s case i s clear.             The i s s u e s u r r o u n d s t h e i n t e r p r e t a t i o n

and r e a d i n g of t h e deed w i t h t h e f a c t s a p p l i e d t o t h a t

r e a d i n g . W e f i n d no m e r i t i n t h e o t h e r p r o p e r t y t h e o r i e s

advanced t o t h i s C o u r t and s h a l l n o t a d d r e s s them s p e c i -

f i c a l l y o n l y t o uphold t h e D i s t r i c t C o u r t ' s e x t e n s i v e and

p r o p e r f i n d i n g s of f a c t and c o n c l u s i o n s of l a w .
     The residential hill in dispute has been overburdened
by claims and counterclaims of alternative property theories
that surpass most complex land cases before this Court.
There is no need here to further impose that burden on this
small tract of land.
     Among numerous alleged errors raised by defendants
during the course of this litigation, this Court finds it
imperative to address one in particular:
     Whether defendants' affidavits of disqualification of
the district judge, which were filed after the entry of the
district judge's findings of fact and conclusions of law,
prevented the judge from entering judgment in favor of
plaintiffs in accordance with the findings and conclusions.
     Defendants contend that they effectively disqualified
the district judge from entering judgment in this case by
the filing of affidavits of disqualification after entry of
findings of fact and conclusions of law in favor of plain-
tiffs.   In addition, defendants suggest that the judge
should not have accepted jurisdiction of this case because
of certain business dealings which the judge and his wife
have had with James Macpherson and with the attorney for
plaintiffs, John Sullivan.
    We find that the filing of the affidavits was untimely
and that the allegations of bias were without merit.     Briefly,

the record reflects the following facts:
     The district judge entered his findings and conclusions
on September 18, 1978, at which time he directed plaintiffs
"to prepare a judgment in accordance with the   . . .   Findings
of Fact and Conclusions of Law, and to present the same to
the Court on or before the 26th day of September, 1978."
     On September 25, 1978, defendants filed an affidavit of

disqualification of the district judge, together with a
motion for disqualification which stated that it was being
made "pursuant to Supreme Court Rule, 34 State Rep. 26."

The affidavit of disqualification was signed by defendant
Franklin R. Smoyer and was certified to have been made in
"good faith" by counsel for defendants, Charles E. Petaja
and J. Mayo Ashley.   The affidavit alleged that Smoyer had
observed actions by the district judge throughout the course
of the trial "that indicated that he was biased and preju-
diced against [defendants] and in favor of Plaintiffs."
     On September 27, 1978, the district judge held an in-
chambers conference with counsel for both parties to discuss
the effect of defendants' affidavit of disqualification.
The September 27 conference was not reported, but the topics
discussed were mentioned during a similar conference the
next day which was reported.   In addition, counsel for
defendants conceded that they themselves did not agree with
their clients' allegations of bias and prejudice on the part
of the judge, noting that they had "tremendous personality
problems with [their clients]."
     On September 28, 1978, defendants pointed out that the
affidavit of disqualification was an attempt to disqualify
the judge "for cause," and that under subsection 6 of the
Supreme Court's new disqualification rule, a hearing would

have to be held on the allegations contained therein before
a judge assigned by the Chief Justice of the Supreme Court.
Plaintiffs argued that the attempted disqualification was
untimely and that the court had jurisdiction to enter judg-
ment under the decision in In re Miller's Estate (1924), 71
Mont. 330, 229 P. 851.   Plaintiffs filed a motion for entry
of judgment on October 2, 1978.
         On October 31, 1978, c o u n s e l f o r d e f e n d a n t s i n i t i a t e d

a n unscheduled, u n n o t i c e d - p a r t e c o n f e r e n c e w i t h t h e d i s -
                                   ex

t r i c t judge,       a t which t i m e t h e y a d v i s e d t h e judge t h a t t h e y

had " d i s c o v e r e d " ( i n t h e p u b l i c r e c o r d s of Lewis and C l a r k

County) c e r t a i n o t h e r b u s i n e s s a f f a i r s t h a t a f f e c t e d t h e i r

a b i l i t y t o receive a f a i r t r i a l .

         On November 1, 1978, t h e d i s t r i c t judge e n t e r e d judg-

ment.       I t w a s t h e n f i l e d w i t h t h e c l e r k of c o u r t and n o t i c e

o f e n t r y was g i v e n by b o t h t h e c l e r k of c o a r t and c o u n s e l

for plaintiffs.              Shortly thereafter, the court f i l e d a

minute e n t r y s t a t i n g :      "The motion f o r e n t r y of judgment i n

t h e a b o v e - e n t i t l e d m a t t e r was g r a n t e d t h i s day.         The judg-

ment h a v i n g been e n t e r e d , t h e C o u r t withdraws from f u r t h e r

proceedings i n t h i s cause."                   Later t h a t afternoon, defen-

d a n t s f i l e d a "Supplemental A f f i d a v i t f o r D i s q u a l i f i c a t i o n

o f J u d g e , " i n which t h e y s e t f o r t h o t h e r t r a n s a c t i o n s

which t h e y contended d e m o n s t r a t e d a " c o n f l i c t of i n t e r e s t "

on t h e p a r t o f t h e judge, which " l e d t o b i a s and p r e j u d i c e

a g a i n s t [ d e f e n d a n t s ] d u r i n g t h e c o u r s e of t h i s l i t i g a t i o n . "

         Defendants f i l e d t h e i r d i s q u a l i f i c a t i o n a s one " f o r

c a u s e " under s u b s e c t i o n 6 of t h i s C o u r t ' s new d i s q u a l i f i c a -

t i o n rule--which          w a s promulgated on December 2 9 , 1976, t o be

e f f e c t i v e f o r a c t i o n s f i l e d on o r a f t e r March 1, 1977.                    his

c a s e was f i l e d on F e b r u a r y 1 5 , 1977, p r i o r t o t h e e f f e c t i v e

d a t e of t h e new d i s q u a l i f i c a t i o n r u l e .       The c o n t r o l l i n g

d i s q u a l i f i c a t i o n r u l e , t h e r e f o r e , w a s former s e c t i o n 93-901,

R.C.M.      1947.

         I n a d d i t i o n t o t h e f a c t o r s which amount t o a n a u t o m a t i c

d i s q u a l i f i c a t i o n under s u b d i v i s i o n s (1) t h r o u g h ( 3 ) of

s e c t i o n 93-901,      R.C.M.       1947, s u b d i v i s i o n ( 4 ) p r o v i d e s t h a t a

p a r t y may d i s q u a l i f y a d i s t r i c t judge upon making and f i l i n g
an a f f i d a v i t t h a t t h e p a r t y   ". . .     has reason t o believe,

and d o e s b e l i e v e , he c a n n o t have a f a i r and i m p a r t i a l h e a r -

i n g o r t r i a l b e f o r e a d i s t r i c t judge by r e a s o n of t h e b i a s

o r p r e j u d i c e of s u c h judge."         Under t h i s p r o v i s i o n , a judge

c o u l d be d i s q u a l i f i e d even a f t e r t r i a l t o p r e v e n t him from

r u l i n g on p o s t - t r i a l m o t i o n s , such as a motion f o r a new

trial.       S t a t e v. D i s t r i c t C o u r t of F o u r t h J u d i c i a l D i s t .

( 1 9 6 2 ) , 140 Mont. 447, 450, 373 P.2d 314, 316.

       Nevertheless,           t h i s C o u r t h a s r e c o g n i z e d an e x c e p t i o n

f o r t h e e n t r y o f judgment i n c a s e s where t h e d i s q u a l i f i -

c a t i o n i s attempted a f t e r t h e d e c i s i o n i n a case b u t p r i o r

t o t h e e n t r y of judgment p u r s u a n t t o t h a t d e c i s i o n .           Thus,

i n I n r e M i l l e r ' s E s t a t e , s u p r a , one of t h e i s s u e s was whe-

t h e r " t h e d i s t r i c t judge, having been d i s q u a l i f i e d a f t e r t h e

v e r d i c t , was w i t h o u t a u t h o r i t y t o r e n d e r judgment."          This

Court held:

       "This c o u r t decided i n S t a t e ex rel. Carleton
       v. D i s t r i c t C o u r t , 33 Mont. 138, 8 Ann. C a s .
       752, 82 P. 789, t h a t a n a f f i d a v i t i m p u t i n g
       b i a s and p r e j u d i c e may be f i l e d a f t e r a t r i a l
       h a s been had and w h i l e a motion f o r a new t r i a l
       i s pending, a t any t i m e b e f o r e t h e d a t e s e t f o r
       t h e h e a r i n g of such motion.                In so f a r a s t h a t
       d e c i s i o n p e r m i t s a change of judge, when a p p l i -
       c a t i o n i s made under S e c t i o n 8868 [ s e c t i o n 93-
       901, R.C.M.           19471 p r i o r t o t h e d a t e s e t f o r a
       h e a r i n g upon a motion f o r a new t r i a l upon t h e
       ground t h a t it i s --- a p r o c e e d i n g
                                      p r o hac v i c e
       i n d e p e n d e n t of t h e t r i a l of t h e c a u s e on t h e
       m e r i t s , w e have no p a r t i c u l a r f a u l t t o f i n d w i t h
                  he r u l e
       it. -- t h e r e - announced may n o t , however,
       - extended t o permit t h e f i l i n g - - d i s q u a l i -
       be                                                      of a
       f y i n g a f f i d a v i t a f t e r v e r d i c t and p r i - - t h e
                                                                - or to
       e n t r y of judgment.             The r e n d i t i o n of judgment
       - - -- p a r t - - t r i a l - t-e a c t i o n
       i s t o o m u c h a -o f t h e                         of h
       - -e m e r i t s - - c h a r a c t e r i z e d a s a s e p a r a t e ,
       on t h                   t o be
       independent                            in the s e n s e t h a t t h e
       t e r m s --
       - -i-used i n t h e f o r e g o i n g s e c t i o n . The
       t r i a l c o u r t committed no e r r o r i n d i s r e g a r d i n g
       t h e a f f i d a v i t and r e n d e r i n g j u d g m e v
       Mont. a t 336, 229 P. a t 852.                      (Emphasis added.)

       The r u l e of M i l l e r ' s E s t a t e i s a p p l i c a b l e h e r e .      The

f i n d i n g s and c o n c l u s i o n s e n t e r e d by t h e d i s t r i c t judge,
p r i o r t o t h e f i l i n g of t h e a f f i d a v i t of d i s q u a l i f i c a t i o n ,

e x p r e s s l y d i r e c t e d t h a t a judgment b e p r e p a r e d " i n a c c o r d -

a n c e w i t h " t h e f i n d i n g s and c o n c l u s i o n s .    R u l e 58, M.R.Civ.P.,

r e q u i r e d t h a t where t h e c o u r t d i r e c t s e n t r y o f judgment f o r

r e l i e f o t h e r t h a n money o r c o s t s ,       " t h e judge s h a l l p r o m p t l y

s e t t l e o r a p p r o v e t h e form o f t h e judgment and d i r e c t t h a t

i t b e e n t e r e d by t h e c l e r k . "      Under t h e s e c i r c u m s t a n c e s t h e

judgment was as much a p a r t o f t h e f i n d i n g s and c o n c l u s i o n s

a s t h e judgment r e q u i r e d by t h e j u r y ' s v e r d i c t i n M i l l e r ' s

Estate.        Accordingly, although t h e d i s q u a l i f i c a t i o n pre-

v e n t e d t h e d i s t r i c t judge from r u l i n g on p o s t - t r i a l m o t i o n s

u n d e r R u l e s 59 and 6 0 , M.R.Civ.P.,               and from w i t h d r a w i n g t h e

f i n d i n g s and c o n c l u s i o n s p r e v i o u s l y e n t e r e d , i t was n o t

e f f e c t i v e t o p r e v e n t e n t r y o f judgment i n f a v o r o f p l a i n -

t i f f s i n a c c o r d a n c e w i t h t h e f i n d i n g s and c o n c l u s i o n s e n t e r e d

on September 1 8 , 1978.

        W e find t h a t defendants'              f i l i n g of a n a f f i d a v i t f o r a n

a t t e m p t e d d i s q u a l i f i c a t i o n o f t h e d i s t r i c t judge was u n t i m e l y

made.      The d i s t r i c t judge was c o r r e c t i n e n t e r i n g h i s judg-

ment and w i t h d r a w i n g from t h e c a s e .

        T h i s c a s e i s , from i t s i n c e p t i o n , a s p l e n d i d example o f

a n a b u s e o f t h e j u d i c i a l system.          The D i s t r i c t C o u r t was

b u r d e n e d by e x c e s s i v e a r g u m e n t s and p r o c e d u r e s many t i m e s

t h e amount t h a t a c t u a l l y s h o u l d h a v e o c c u r r e d .       This Court

was a l s o b u r d e n e d by b r i e f s o f e x t r a o r d i n a r y l e n g t h .     How-

e v e r , p l a i n t i f f s ' r e q u e s t t h a t w e impose and assess a

penalty against defendants i n t h i s case i s without m e r i t .

The a p p l i c a t i o n o f R u l e 3 2 , M.R.App.Civ.P.,               is not appli-

c a b l e a s t h e r e w e r e l e g i t i m a t e i s s u e s r e g a r d i n g deed i n t e r -

p r e t a t i o n and c o n s t r u c t i o n of r e a l p r o p e r t y law p r e s e n t e d .
     Affirmed.




We concur:


  %~CP%%&,&
     Chief Justice